TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00644-CV



Jason Itkin, Appellant

v.


Texas Department of Public Safety, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY

NO. 257,902, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING 






	Appellant has filed an unopposed motion to dismiss his appeal.  Tex. R. App. P.
42.1(a)(2) (West 2001).  We grant the motion and dismiss the appeal.



  
					Lee Yeakel, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel 
Dismissed on Appellant's Motion
Filed:   March 28, 2002
Do Not Publish